



Exhibit 10.1
COMMUNITY HEALTHCARE TRUST
INCORPORATED


AMENDED AND RESTATED
ALIGNMENT OF INTEREST PROGRAM


1.    Purpose. The Community Healthcare Trust Incorporated 2014 Incentive Plan
(the "Plan") was adopted to promote the interests of Community Healthcare Trust
Incorporated (the "Company") and its stockholders by
•
strengthening the Company's ability to attract, motivate, and retain those
Eligible Persons upon whose judgment, initiative, and efforts the financial
success and growth of the business of the Company largely depend;

•
offering such Eligible Persons additional incentives to put forth maximum
efforts for the success of the business; and

•
affording such Eligible Persons an opportunity to acquire a proprietary interest
in the Company through stock ownership and other performance-based rights.

This Amended and Restated Alignment of Interest Program is being adopted in
accordance with the Plan and is intended to further the purposes of the Plan by
providing incentives to Eligible Persons to receive restricted stock with
long-term vesting. The Committee believes that utilizing restricted stock with
long-term vesting aligns the interests of Participants with those of the
Company's shareholders.
2.    Definitions. Whenever capitalized terms are used herein, but not defined,
they shall have the meanings attributed to such terms in the Plan.
3.    Participation. The Participants in this Amended and Restated Alignment of
Interest Program are the Eligible Persons who have been named by the Committee
to participate in this program.
4.    Awards. Each year, Participants may (i) elect to reduce Compensation that
might be payable in cash the subsequent year (the "Reduction Year") by a
percentage amount to be applied to the acquisition of restricted stock
("Acquisition Shares") and (ii) receive an Award based upon a multiple of the
Acquisition Shares determined by the restriction period selected by the
Participant (the "Restriction Multiple").
For the avoidance of doubt, Acquisition Shares are restricted shares of Common
Stock subject to a substantial risk of forfeiture and are not Awards.
Accordingly, Acquisition Shares issued hereunder shall not be subject to the
percentage limitation set forth in Section 3.1 of the Plan; provided that any
Award issued to an Eligible Person pursuant to this Section 4 of the Alignment
of Interest Program shall be subject to such percentage limitation set forth in
Section 3.1 of the Plan.
The minimum and maximum percentage of each Compensation type that a Participant
may elect to be reduced and applied to Acquisition Shares shall be determined by
the Committee. See Exhibit A for the current percentages.
The amount of Base Salary, cash bonus, retainer, fees or other compensation
applied to the acquisition of Restricted Stock shall reduce the Base Salary,
cash bonus, retainer, fees or other compensation of the Participant for the
Reduction Year.
The "Determination Date" shall be January 15 of the year following the
Participant's effective election, or, if such date is not a trading day, then
the trading day immediately preceding January 15. Notwithstanding the foregoing,
the following two exceptions apply:
(i) for a Participant's initial year of participation in the Program, the
Determination Date shall be the date that is the fifteenth (15th) business day
following the Participant's effective election, and
(ii) if the dollar amount of any reduced compensation has not been determined by
January 15, then the Determination Date shall be the fifteenth (15th) business
day following the date on which the amount of such compensation (e.g., bonus) is
fixed and determined.
Effective as of November1, 2016, the Board hereby reserves an aggregate of
500,000 shares of Common Stock to be issued to Participants upon election to
receive Acquisition Shares. The number of Acquisition Shares granted to a
Participant shall be determined as follows:


1





--------------------------------------------------------------------------------





(i) For elections made prior to the date the Company’s Initial Public Offering
was completed, May 28, 2015, ("IPO Effective Date"), the number of Acquisition
Shares shall be determined as of the IPO Effective Date by dividing the total of
the Participant's elected reduced Salary or retainer, fees for the remainder of
such year by the price per share sold to the public by the underwriters of the
Company's Initial Public Offering; or
(ii), For all periods after the IPO Effective Date, the number of Acquisition
Shares shall be determined as of the Determination Date by dividing the total of
the Participant's elected reduced Salary, cash bonus, retainer, fees or other
compensation by the average closing price of the common stock for the 10 trading
days immediately preceding the Determination Date.
The Restriction Multiple and restriction period shall be established by the
Committee in its sole discretion. See Exhibit A for the current multiples. The
Restriction Multiple shall be determined by Participant's selection of a
restriction period.
Each Participant must deliver written notice of Participant's election to obtain
an Award pursuant to this Section 4 to the Director of Human Resources of CHCT,
or other person appointed by the Committee, prior to the end of the last
business day before the beginning of the Reduction Year. The notice shall
contain the percentage reduction and the restriction period selected by the
Participant. Unless otherwise approved by the Director of Human Resources of
CHCT, this election shall be irrevocable by the Participant.
The product of the Restriction Multiple multiplied by the Acquisition Shares,
rounded to the nearest share, shall be the number of shares constituting an
Award (the “Award Shares”) pursuant to this Section 4. See Exhibit B for
illustrative examples of the calculations. Acquisition Shares and Award Shares
determined pursuant to this Section 4 shall be delivered to each Participant as
soon as administratively feasible, but generally prior to the record date for
payment of the dividend declared in January of the Reduction Year. Each
Participant must be an Eligible Person at the date of delivery of the Award to
receive the Award Shares.
The Committee shall have the discretion to alter the administration of awards
under this Amended and Restated Alignment of Interest Program at any time prior
to the grant of any such award, in accordance with Section 4.3 of the Plan.
5.    Termination of Employment. In the event of termination of a Participant's
employment, the disposition of any unvested Awards will be determined in
accordance with such Participant's written employment agreement and Award
Agreement, if applicable. If a Participant is not employed pursuant to a written
employment agreement and voluntarily terminates his or her employment, or is
terminated for Cause (as such term is defined in the Plan), such Participant
will forfeit any unvested Awards. If a Participant is not employed pursuant to a
written employment agreement and such employment is terminated by the Company
without Cause, or by reason of Participant's death, disability or retirement
(upon attainment of eligibility to retire in accordance with any applicable
Company policy then in effect) all unvested Awards will continue to vest
pursuant to the Restricted Stock Agreement such stock is subject to. The
provisions of Section 7 of the Plan will govern in the event of a Change of
Control and are not intended to be altered by this Section 5. Notwithstanding
the foregoing, for any Participant who is subject to Code Section 162(m)
compensation restrictions, no unvested Awards which are intended to be
performance-based compensation under Code Section 162(m) shall vest unless the
performance goals have been satisfied on a pro rata basis by the termination
date.
6.    Amendments. The Committee may from time to time amend or modify this
Amended and Restated Alignment of Interest Program, provided that no such action
shall adversely affect Awards previously granted hereunder.
7.    Survival. This Amended and Restated Alignment of Interest Program shall
continue in effect as long as the Plan is in effect or until terminated by the
Committee.


2



--------------------------------------------------------------------------------






EXHIBIT A
Initial Percentages/Multiples Pursuant to
Amended and Restated
Alignment of Interest Program




Range of Elective Deferral Percentages
Compensation Type
Minimum
Maximum
Base Salary
0.00%
100.00%
Cash Bonus
0.00%
100.00%
Other Compensation
0.00%
100.00%





Employee Restriction Multiples
Compensation Type
3 Year Restriction
5 Year Restriction
8 Year Restriction
Base Salary
0.3X
0.5X
1.0X
Cash Bonus
0.3X
0.5X
1.0X
Other Compensation
0.3X
0.5X
1.0X





Director Restriction Multiples
Compensation Type
1 Year Restriction
2 Year Restriction
3 Year Restriction
Retainer
0.2X
0.4X
0.6X
Fees
0.2X
0.4X
0.6X
Other Compensation
0.2X
0.4X
0.6X



3



--------------------------------------------------------------------------------





EXHIBIT B
Examples


Employee/Contractor Example
 
Initial
Cash
Amounts
Elected
Deferral
Percent
Deferred
Amount
Current
Year Cash
Received
Share
Price
Acquisition
Shares
Elected
Deferral
Period
Restriction
Multiple
Alignment
of Interest
Award
Total
Restricted
Shares
Base Salary
150,000


25%
37,500


112,500


$20.00
1,875


5 year
0.5
937.5


2,812.5


Cash Bonus
50,000


100%
50,000


0


$20.00
2,500


3 year
0.3
750.0


3,250.0


Other
Compensation
50,000


50%
25,000


25,000


$20.00
1,250


8 year
1.0
1,250.0


2,500.0


Totals
250,000


 
112,500


137,500


 
5,625


 
 
2,937.5


8,562.5









Director Example
 
Initial
Cash
Amounts
Elected
Deferral
Percent
Deferred
Amount
Current
Year Cash
Received
Share
Price
Acquisition
Shares
Elected
Deferral
Period
Restriction
Multiple
Alignment
of Interest
Award
Total
Restricted
Shares
Annual Retainer
25,000


100%
25,000


—


$20.00
1,250


3 year
0.6
750.0


2,000.0


Meeting Fees
7,500


100%
7,500


—


$20.00
375


2 year
0.4
150.0


525.0


Other
Compensation
10,000


0%
0


10,000


$20.00
0


 
 
0.0


0.0


Totals
42,500


 
32,500


10,000


 
1,625


 
 
900.0


2,525.0













4

